Eschweiler, J.
(dissenting). I concur in tha, above dissent for the reasons therein stated and also in view of the fact that at the time the application was sent to defendant it was bound to take notice from the recital therein that an *10arrangement as to payment was claimed to have been made between the insured and defendant’s local subagent. Being charged with that knowledge, the insured was entitled to act upon the implied assurance, from the retention of the note, and failure to return the same, that such was recognized by the defendant as the giving of credit and the extension of time as well under the waiver as under the original transaction.
A motion for a rehearing was denied, with $25 costs, on November 4, 1919.